DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the amendment filed on 12/22/2020.  Examiner acknowledged that claims 1, 3 and 14 are amended; claims 4-13 are canceled; Claims 15-26 are new.  Currently, claims 1-3 and 14-26 are pending.  
The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-3 and 14-26 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…sorting said first dataset in one of ascending and descending order and sorting said second dataset in the other of ascending and descending order; splitting said sorted first dataset and said sorted second dataset into respective contiguous intervals; providing a split first dataset and a split second dataset; computing said probability by mapping said split first dataset and said split second dataset for respective ones of said intervals…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-3 and 14 are allowed as being dependent on claim 1).
"…sorting said first dataset in one of ascending and descending order and sorting said second dataset in the other of ascending and descending order; and computing said probability by mapping said sorted first dataset and said sorted second dataset; and constructing a distance index list from said sorted first dataset and an RSSI level index list from said sorted second dataset, wherein each element of said distance index list corresponds to the respective physical location indicated by a distance between said respective physical location and said detection location, and each element of said RSSI level index list corresponds to a unique identifier of the respective lighting fixture, and wherein said step of computing said probability comprises mapping said distance index list and said RSSI level index list…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 15, (claims 16-18 are allowed as being dependent on claim 15).
"…sorting said first dataset in one of ascending and descending order and sorting said second dataset in the other of ascending and descending order; and computing said probability by mapping said sorted first dataset and said sorted second dataset; wherein said step of computing said probability comprises the steps of: obtaining, for each respective physical location, a first subrange of said sorted first dataset; obtaining, for said first subrange, from said sorted second dataset a second subrange of RSSI levels; and computing said probability for lighting fixtures corresponding to said second subrange based on RSSI levels…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 19, (claims 20-22 are allowed as being dependent on claim 19).
"…sorting said first dataset in one of ascending and descending order and sorting said second dataset in the other of ascending and descending order; and computing said probability by mapping said sorted first dataset and said sorted second dataset; and wherein said step of computing said probability comprises the steps of: obtaining, for each respective lighting fixture, a first subrange of said sorted second dataset; obtaining, for said first subrange, from said sorted first dataset a second subrange of distances; and computing said probability for each respective physical location corresponding to said second subrange based on distances…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 23, (claims 24-26 are allowed as being dependent on claim 23).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Berry (US 2020/0279482).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/Henry Luong/Primary Examiner, Art Unit 2844